Case 1:19-cv-06189-LDH-RML Document 26 Filed 11/25/20 Page 1 of 1 PageID #: 261




                                                                        JENNIFER A. GOLINVEAUX
                                                                                                  Partner
                                                                                          (415) 561-1506
                                                                               JGolinveaux@winston.com




 November 25, 2020

 VIA ECF

 The Honorable Robert M. Levy
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

 Re:    Airwair International Ltd, a company of the United Kingdom, v. Primark US
        Corporation, a Delaware corporation, Primark Limited, a limited company in England
        and Wales, Case No. 19-cv-06189 LDH-RML

 Dear Judge Levy:

         On November 24, 2020, Your Honor held a telephonic conference with the parties’
 counsel to resolve outstanding issues related to entry of an appropriate Confidentiality Order
 and an extension of certain deadlines in this case. Your Honor issued an Order on November
 24, 2020 indicating that the Motion for Confidentiality Order has been resolved as explained on
 the record at the hearing. Accordingly, Defendants’ hereby submit attached as Exhibit A a
 proposed form of Confidentiality Order consistent with your Honor’s ruling for approval by the
 Court. Exhibit B is a redline showing edits made to the proposed form of Confidentiality Order
 from Your Honor’s standard form of Confidentiality Order.


                                            WINSTON & STRAWN LLP

                                            By: /s/ Jennifer A. Golinveaux
                                                 Jennifer A. Golinveaux

                                            Attorneys for Defendants
                                            PRIMARK US CORPORATION
                                            PRIMARK LIMITED
